Citation Nr: 0809120	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  95-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
to include hypertension and angina pectoris.

2.  Entitlement to service connection for a left leg 
disorder, to include varicose veins and phlebitis.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The appellant had active service from January 1966 to 
December 1967.  It is unclear from the evidentiary record 
whether appellant may have also been a member of the Army 
Reserves (apparently from service separation until 
approximately January 1972).  It appears from the evidentiary 
record that appellant's contentions do not pertain to any 
Army Reserve period of duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO), which denied service 
connection for a cardiac disorder, a left leg disorder, and 
diabetes mellitus.  

These claims were remanded in July 1997 and again November 
2000 for additional development and adjudicative action.  In 
a February 2003 decision, the Board denied the claims listed 
on the title page.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2005 Order, the Court vacated the Board's 
decision as to all three issues, determining that the Board 
had failed to ensure that its November 2000 remand had been 
complied with and remanded the case back to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The case came back to the Board, and in March 2006, it 
remanded the claims in accordance with the Court's decision.  
The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  A cardiac disorder, to include hypertension and angina 
pectoris, was not shown during service or within one year 
following discharge from service.  A chronic cardiac disorder 
was initially medically shown many years after service at a 
time too remote to be reasonably related to service and the 
preponderance of the evidence is against a finding that it is 
related to service.

2.  A chronic left leg disorder, to include varicose veins 
and phlebitis, was not shown during service or soon after 
discharge from service.  A chronic left leg disorder was 
initially medically shown many years after service at a time 
too remote to be reasonably related to service and the 
preponderance of the evidence is against a finding that it is 
related to service.  

3.  Diabetes mellitus was not shown during service or within 
one year following discharge from service.  Diabetes mellitus 
was initially medically shown many years after service at a 
time too remote to be reasonably related to service and the 
preponderance of the evidence is against a finding that it is 
related to service.  


CONCLUSIONS OF LAW

1.  Chronic cardiac disorder, to include hypertension and 
angina pectoris, was not incurred in or aggravated by 
service, nor may cardiovascular disease or hypertension be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A chronic left leg disorder, to include varicose veins 
and phlebitis, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA was passed and 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007).  It defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice is supposed 
to be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
the agency of original jurisdiction did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

VA sent the veteran a notice in May 2006.  This notice 
informed him of the evidence necessary to substantiate a 
claim for service connection, what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  It also informed him of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
veteran's claims for service connection were subsequently 
readjudicated in a November 2007 supplemental statement of 
the case.  This meets the requirements of Pelegrini.  See id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  The veteran has been 
provided with examinations in connection with his claims.  
While the case was before the Court, the veteran argued that 
the Board had failed to comply with its November 2000 remand.  
See Appellant's Brief, pages 19-22.  In that remand, the 
Board had requested that the veteran be examined and for the 
examiner to answer specific questions posed by the Board.  
The veteran was examined in January 2001, and the examiner 
provided statements that addressed the etiology of the heart 
disorder, the left leg disorder, and diabetes mellitus.  The 
veteran argued that the questions posed in the November 2000 
remand were not answered, and the Court agreed and vacated 
the Board's decision on that basis.  The Board subsequently 
remanded the claims so that it could comply with the November 
2000 remand.

Additionally, the veteran had argued to the Court that the 
January 2001 examinations were all conducted by the same 
examiner and noted that the examiner was identified only by 
the last name.  Id. at page 16.  He commented that the record 
did not reflect his professional status.  Id.  In the Court's 
Order, it agreed that was "unclear from the record on appeal 
whether the January 2001 medical opinion was conducted by a 
physician as mandated by the Board remand."  See Court Order 
at page 3.  

The record reflects that examinations were scheduled for June 
2007, and the veteran failed to appear for the examinations.  
The notice for the examinations was sent to the last known 
address of the veteran, and there is no evidence that the 
notice was returned as undeliverable.  Thus, he is presumed 
to have received the notice.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  In November 2007, the RO issued a 
supplemental statement of the case and informed the veteran 
of his failure to appear for the examinations and the failure 
to show "good cause" for not attending the examinations.  
It provided the veteran with examples of what constitutes 
"good cause" in failing to report for an examination.  
There is no evidence that the November 2007 supplemental 
statement of the case was returned as undeliverable, and thus 
the veteran is presumed to have received it.  See id.  No 
response from the veteran has been received, and the Board 
will decide the issues based on the evidence of record.  See 
38 C.F.R. § 3.655 (2007).  

As a result of the veteran's failure to appear for the 
examination, VA is unable to more fully comply with the 
November 2000 remand and obtain the answers to the questions 
it posed.  Nevertheless, the Board finds that the January 
2001 examinations were conducted by the appropriate 
professional.  In checking the list of employees via the VA 
electronic mail system, there are two individuals with the 
same last name as shown on the January 2001 examinations 
reports who work at the VA Medical Center in Montgomery, 
Alabama.  Both of these individuals are physicians.  The 
Board, therefore, finds no reason to question the competency 
of the professional who conducted the January 2001 VA 
examinations.  Unfortunately, any inadequacy (whether real or 
perceived) relating to these examination reports cannot be 
cured due to the veteran's failure to appear for the 
scheduled June 2007 examinations.  

In the February 2003 Board decision, it was noted that the 
veteran had been asked to provide a list of his Reserve units 
and dates of duty and that the veteran had failed to provide 
such information.  The Board had made that latter notation in 
pointing out the veteran's failure to assist VA, and the 
veteran took issue with that conclusion when the case was 
before the Court.  He argued that the Board had not 
considered that "there may have been no Reserve duty to 
report."  The Board has construed such statement as 
indicating that the veteran had no Reserve duty, and 
therefore it did not seek such information from the veteran 
in its March 2006 remand.  

Finally, VA has obtained private medical records identified 
by the veteran and VA treatment records.  The veteran has 
submitted private medical records.  VA also obtained the 
records relied upon by the Social Security Administration in 
awarding the veteran benefits.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran asserts that he developed a heart disability, a 
left leg disability, and diabetes mellitus while in service.  
He stated he was treated for each of these disabilities while 
on leave with a private physician and that these disabilities 
have been chronic since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for heart 
disease, including hypertension, and diabetes mellitus may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a cardiac disorder, to 
include hypertension and angina pectoris; left leg disorder, 
to include varicose veins and phlebitis; and diabetes 
mellitus.  The reasons follow.

The service medical records do not show any treatment of a 
cardiac disorder, a left leg injury, or diabetes mellitus 
while in service.  A January 1966 report of medical history 
completed by the veteran shows that he reported a history of 
being treated for rheumatic fever during his childhood.  In a 
medical history questionnaire, dated April 1967, the veteran 
denied ever being told he had "heart trouble" by a 
physician.  He also denied ever being told he had high blood 
pressure by a physician.  He denied having diabetes or sugar 
in his urine.  He admitted to having had rheumatic fever and 
denied having been under the care of a physician recently.  
The October 1967 report of medical examination shows that the 
veteran's blood pressure was 118/68 (systolic/diastolic).  In 
a report of medical history completed by the veteran at that 
time, he denied having a medical history of high or low blood 
pressure, cramps in his legs, history of broken bones, 
frequent urination, sugar in urine, and bone, joint, or other 
deformity.  He also denied having any illness or injury other 
than previously noted.  

The veteran claims to have received treatment for all three 
disabilities from a private physician, Dr. WWE, during his 
service from 1966 to 1967.  Dr. WWE had written several 
statements wherein he states he treated the veteran in 1967 
and 1968 for a heart condition, to include an enlarged heart 
and leaking valves.  He states he treated the veteran for 
diabetes mellitus in 1967.  Finally, he states he treated the 
veteran in 1966 to 1967 for an injury the veteran sustained 
that had caused large varicose veins in the left leg.  The 
veteran claims that such treatment occurred when he was home 
on emergency leave in 1967.  The problem with the information 
that Dr. WWE provides and that the veteran currently asserts 
is that none of it is corroborated by the service medical 
records, including the veteran's own admissions, which were 
created contemporaneously with the alleged treatment.  For 
example, Dr. WWE claims he treated the veteran for all three 
disabilities while the veteran was in service.  However, none 
of the service medical records substantiate that the veteran 
had any of these disabilities at that time.  In fact, in 
April 1967, the veteran specifically denied being told by a 
physician that he has heart trouble, denied having diabetes 
mellitus, and denied being under the care of a physician for 
the past five years.  This directly contradicts Dr. WWE's 
allegations.  Further, the veteran continues to deny any 
treatment for these conditions in the October 1967 report of 
medical history, which he signed under penalty of perjury.  

The veteran states under no uncertain terms that Dr. WWE 
treated him while he was still in service and on emergency 
leave.  The Board has accorded both the veteran's and Dr. 
WWE's statements regarding this treatment while the veteran 
was still in service essentially no probative value, as it 
finds that both lack credibility.  Dr. WWE could not provide 
any medical records to substantiate his statements, and the 
service medical records directly contradict both Dr. WWE's 
and the veteran's allegations of treatment for these 
conditions.  At the July 2001 VA examination, the veteran 
reported that he was home on emergency leave because his 
father had died.  However, in the October 1967 report of 
medical history completed by the veteran at separation, he 
reported his father was 49 years old and in a "fair" state 
of health.  That form specifically asks if the person is 
dead, and the veteran did not indicate such regarding his 
father.  This further supports the Board's finding that the 
veteran's statements are not credible.  It accords the 
statements he made in service far more probative value as 
they were made contemporaneously with his service than the 
statements he makes now, following his 1993 submission for 
compensation for these disabilities.  Again, the veteran 
specifically denied treatment for any of these conditions on 
two occasions during service, to include at the time of his 
separation, and yet now he and Dr. WWE claim the veteran 
received treatment for all three conditions while still in 
service.  It must be noted that when the veteran submitted 
his 1993 application for compensation benefits for these 
disabilities, he did not include having received medical 
treatment from Dr. WWE either in service or after his 
discharge from service.  Neither person's statements are 
credible.

Additionally supporting the conclusion that these 
disabilities did not have their onset in service are 
statements the veteran made prior to his 1993 application for 
VA compensation for these disabilities.  In November 1980, 
the veteran submitted an original claim for VA benefits, 
where he claimed he sustained an injury to his left leg in 
1973.  An October 1980 VA hospitalization summary report 
shows that the veteran reported he sustained the left leg 
injury from an automobile accident in 1973.  The examiner 
stated there was evidence of varicose veins and that the 
veteran had acknowledged having phlebitis.  In an October 
1991 private medical record, the veteran reported he had been 
diagnosed as having diabetes mellitus eight years prior, 
which would be in 1983.  He also reported having been in a 
motor vehicle accident in 1976 and sustaining a fracture to 
the left femur, which the veteran stated had caused chronic 
venous stasis changes in the left leg.  The veteran also 
reported he had a myocardial infarction in 1976.  Such 
statements do not remotely corroborate the veteran's 
allegations of having a cardiac disorder, a left leg injury, 
and diabetes mellitus while in service; rather, they all show 
that onset of the disabilities was years after the veteran's 
service, which is evidence against the claims..  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  There is no objective clinical evidence of a 
cardiac disorder or diabetes mellitus manifesting to a 
compensable degree within one year following discharge from 
service, and the Board finds that the credible evidence of 
record shows there is evidence to the contrary, which has 
been discussed above.  

Dr. WWE's statements are the only medical opinions 
attributing the disabilities to service, which the Board has 
explained why it has not accorded any probative value to such 
statements.  First, the Board does not find Dr. WWE's 
statements are credible.  Additionally, such statements are 
based on an inaccurate factual premise and cannot provide 
evidence of a nexus to service.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

A January 2001 VA cardiovascular examination report shows 
that the examiner reviewed the claims file and reported part 
of the medical history shown in the claims file.  The 
examiner noted that 1999 hospitalization clinical records 
indicated a medical history of known coronary artery disease 
with angioplasty in 1997; and that although an August 2000 
private clinical record noted a history of a 1976 myocardial 
infarction, "I would presume that the hospital records and 
hospital admission history is more accurate indicating that 
this veteran has had right coronary angioplasty in 1997 for 
known coronary artery disease."

The examiner stated that blood pressure readings on 
preinduction and service separation examinations were normal.  
He opined that although the veteran had a history of 
childhood rheumatic fever, there was "no definite history of 
any rheumatic valvular disease for which he received any 
treatment or surgery in the military;" that the veteran's 
heart disability was related to coronary artery disease, not 
rheumatic fever/rheumatic valvular disease; and that although 
it was not very clear when coronary artery disease and 
hypertension were diagnosed and the aforementioned clinical 
medical history was conflicting, the history of coronary 
artery disease since 1997 was more accurate and that "[i]t 
appears that this veteran has . . . coronary artery disease 
and [h]ypertension probably since 1997."  This is evidence 
against the veteran's claim for service connection for a 
cardiac disorder.

As to the left leg disorder, a July 2000 VA cardiovascular 
examination report shows that the examiner stated that he had 
reviewed the claims file; that the veteran provided a very 
vague medical history; and that both lower extremities had 
scars in the femoral areas with a history of venous "blood 
clot" surgery in the 1970's.  The examiner further stated 
that an October 1967 service separation examination did not 
reveal any leg disability and that an October 1980 VA 
hospitalization record noted a history of left femur multiple 
fractures after a 1973 motor vehicular accident.  The 
examiner stated that there was a lack of supporting medical 
records and evidence of any left leg phlebitis treatment "in 
the military and after one year of separation from the 
military."  

A January 2001 VA cardiovascular and orthopedic examination 
report shows the examiner reviewed the claims file and 
reported some of the medical history.  He noted the veteran 
stated he had sustained an in-service injury; and that 
associated with the claims file was a 1994 written statement 
from Dr. WWE concerning this matter and a history of a 1973 
motor vehicular accident with left femur fracture.  The 
examiner further stated that an October 1967 service 
separation examination did not reveal any left leg 
disability.  Currently, the left lower extremity had varicose 
veins with severe venous insufficiency, and a scar over the 
lower one-third of the left leg was clinically noted as more 
likely due to the motor vehicular accident than due to a 
varicose ulcer.  Diagnoses included left leg scar "[v]ery 
likely from . . . old injury; severe venous insufficiency of 
the left lower extremity;" and left thigh scar with history 
of left femur fracture and insertion of pin, related to a 
motor vehicular accident in 1973.  The examiner opined that 
although it was not very clear how long the veteran had had 
venous insufficiency, it had been clinically noted subsequent 
to 1999 in the left lower extremity.  This is evidence 
against the veteran's claim, as it fails to establish a nexus 
between the current left leg disorder and service.

As to the claim for service connection for diabetes mellitus, 
a July 2000 VA endocrinologic and cardiovascular examination 
report shows that the examiner noted, "There is no history 
of any diabetes or sugar in the urine that had been reported 
in the military per the veteran.  His separation examination 
from 10/67 had revealed no other disabilities. . . ."  The 
examiner noted the veteran had provided written statements 
from Dr. WWE alleging the veteran was treated for diabetes in 
1967; and that the April 1967 service medical record and an 
October 1967 service separation examination report did not 
reveal any diabetes.  The examiner stated that there was a 
lack of supporting medical records and evidence of any 
diabetes treatment "in the military and after one year of 
separation from the military."

A January 2001 VA endocrinologic and cardiovascular 
examination report shows the examiner reviewed the claims 
file and noted the veteran had claimed he developed diabetes 
mellitus in 1966 or 1967.  He noted an October 1967 service 
separation examination report did not reveal any diabetes; 
and that "[i]t appears that this veteran has diabetes 
mellitus . . . probably since 1997."  These two medical 
examination reports do not assist the veteran in establishing 
a nexus between the diagnosis of diabetes mellitus and 
service.  

The veteran has submitted lay statements dated in September 
1997 from relatives, wherein they state, in effect, that the 
veteran was injured in service and was treated by Dr. WWE.  
The statements do not specify what bodily area was injured or 
provided any details concerning "the injury."  In fact, one 
of these statements divulged that, "I do not know the extent 
of the injury."  Thus, the Board assigns minimal, if any, 
probative value to these lay statements, particularly since 
neither explains what the alleged "injury" was; whether 
they had personal knowledge of the alleged injury or merely 
were relating hearsay; or whether the alleged injury resulted 
in chronic residuals.

The statements also indicate that the veteran had been 
diagnosed with diabetes.  However, since neither statement 
provides any pertinent information as to the onset of the 
veteran's diabetes, these statements do not appear to have 
any probative value on the diabetes issue.

In conclusion, the credible, competent evidence of record is 
predominantly negative, and convincingly indicates that the 
veteran did not have a cardiovascular disorder, a left leg 
disorder, or diabetes mellitus during service or had a 
cardiac disorder, to include hypertension, or diabetes 
mellitus within the one-year following his discharge from 
service.  All of these disabilities were initially clinically 
shown decades after service at a time too remote to be 
reasonably related to service.  

For all the reasons stated above, the Board finds that 
service connection for a cardiac disorder, to include 
hypertension and angina pectoris, a left leg disorder, to 
include varicose veins and phlebitis, and diabetes mellitus 
is not warranted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cardiac disorder, to include 
hypertension and angina pectoris, is denied.

Service connection for a left leg disorder, to include 
varicose veins and phlebitis, is denied.

Service connection for diabetes mellitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


